DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 7-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (KR 20110052006) in view of Lau (US 2004/0047775).
Regarding claim 1, Cha (KR 20110052006) teaches a germicidal partition system comprising: at least one negative ion generator (Abstract, Fig. 1 negative ion and plasma generator 40) comprising: at least one negative voltage source  producing a potential sufficient to produce negative ions (Fig. 1 high-voltage power supply connected to electrode 54 and 56, Paragraphs [0030]-[0031], [0039]-[0041] discloses specifically negative ions); at least one voltage conductor electrically connected to the at least one negative voltage source; and at least one anode electrically connected to the at least one high-voltage conductor (electrodes 54 and 56); and at least one fan configured to: draw air into the system (blowing fan 32); direct the air through the at least one negative ion generator (Abstract); and output the negatively ionized air through at least one manifold (discharge port 5), wherein the negatively ionized air outputted through the at least one manifold is has a velocity and concentration of negative air ions sufficient to create a barrier between a first air mass and a second air mass, such that the outputted negative ionized air reduces at least one of the transfer of contaminants or the concentration of viable contagions between the first air mass and the second air mass (air barrier layer 100 shown in fig. 3). Regarding the limitation that the device produces outflow that has a velocity and concentration of ions sufficient to create a barrier between air masses: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The device disclosed by Cha is well capable of performing the claimed function and is reasonably expected to do so. Cha appears to be silent with regards to a plurality of anodes.
Lau (US 2004/0047775) discloses an air disinfection device (Abstract) comprising a plurality of anodes (Fig. 4A electrodes 242) coupled to a negative voltage source (high voltage pulse generator 170) for producing negative ions (Paragraph [0067]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that there are a plurality of anodes coupled to a negative voltage source to arrive at the claimed invention. One would have been motivated to do so in order to successfully produce a rich stream of negative ions for an improved health benefit as set forth in Lau (paragraph [0067]). Furthermore, the combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. MPEP 2143(I)(A). 
Regarding claim 2, Cha further teaches the device is mounted above a doorway or portal (Paragraph [0003]).
Regarding claim 3, Cha further teaches the air curtain is formed at the entrance of a door and extends downward to block air from communicating therethrough, necessitating the outputted air extending at least 4 feet in order to traverse the length of a door. Furthermore, Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The device disclosed by Cha is well capable of performing the claimed function and is reasonably expected to do so. 
Regarding claim 7, Cha teaches an output of 0.02 ppm of ozone but is silent of an output relative to ambient ozone (Paragraph [0054]).
Lau (US 2004/0047775) teaches an ozone producing air conditioner (Abstract), disclosing that it is desirable to produce and output safe amounts of ozone (Paragraph [0058]) as ozone is known to be hazardous in substantial amounts, establishing the amount of ozone relative to ambient as a result-effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that the amount of ozone in the air output by the device is a concentration of less than .01 ppm higher than ambient ozone levels to arrive at the claimed invention. One would have been motivated to do so in order to optimize a result-effective variable through routine optimization, and there exists a motivation for an ordinary artisan to optimize result-effective variables. See MPEP 2144.05(II) for more details.
Regarding claim 8, Cha further teaches the anode and manifold are connected (Figs. 1-3 the system is integrally formed and thus the parts are necessarily at least indirectly connected), but appears to be silent with regards to separability.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that the parts are removable and replaceable. The court has held that if it is considered desirable for any reason to fashion a component to be removable, then it would be obvious to do so for that purpose. MPEP 2144.04(V)(C). It would be desirable to fashion the manifold and anode to be removable in order to replace a broken part or to access the interior of the device for maintenance.
Regarding claim 9, Lau further teaches the system is a portable garment (Fig. 2a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that it is a portable garment as taught by Lau to arrive at the claimed invention. One would have been motivated to do so in order to treat air anywhere the user goes conveniently.
Regarding claim 10, Cha further teaches the air outputted through the at least one manifold is laminar; and the air outputted through the at least one manifold comprises at least 1 million negative air ions per cubic centimeter of air1 (Paragraphs [0002] and [0054]). Furthermore, Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The device disclosed by Cha is well capable of performing the claimed function and is reasonably expected to do so. 
However, should it be found that Cha fails to teach the limitation of 1 million negative air ions per cubic centimeter of air with sufficient specificity: Cha discloses the negative ions are the vehicle for disinfecting and deodorizing air in the device (Paragraph [0038] “Due to the utility of negative ions”), and Lau discloses the desirability for a sterilizing air stream to be rich in negative ions (Paragraph [0067]), establishing the concentration of negative ions produced as a result-effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that it produces the claimed concentration of negative air ions in order to arrive at the claimed invention. One would have been motivated to do so to optimize the result-effective variable that is negative ion concentration. MPEP 2144.05 (II)(B).
Regarding claim 12, Lau further teaches the device is powered by a battery (Paragraph [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that it is powered by a battery as taught by Lau to arrive at the claimed invention. One would have been motivated to do so for convenient wireless operation.
Regarding claim 13, Cha further teaches the net cross sectional shape of the air outputted is at least one of a polygon or circle (Fig. 3 shows this)
Regarding claim 14, Cha further teaches embodiments where the system does not comprise a filter (Figs. 1-5).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (KR 20110052006) in view of Lau (US 2004/0047775) as applied to claims 1-3, 7-10, and 12-14 above, and further in view of Carr (US 2014/0363333).
Regarding claim 4, Cha appears to be silent with regards to a sensor.
Carr (US 2014/0363333) teaches germicidal partition system (Abstract, fig. 2) comprising a proximity detector, wherein upon a detection of an occupant the system is activated for only a time during which said occupant is present (Paragraphs [0020], [0041], [0043]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that there is a proximity sensor configured to initiate operation of the device when a user is detected for the duration a user is detected as taught by Carr to arrive at the claimed invention. One would have been motivated to do so in order to operate the device only when a user is present to arrive at a more efficient device.
Regarding claims 5 and 6, Carr teaches the stimulus is a motion stimulus and that the system is operated only for a set duration of time after activation (See rejection of claim 4 above).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (KR 20110052006) in view of Lau (US 2004/0047775) as applied to claims 1-3, 7-10, and 12-14 above, and further in view of Crapser (US 2008/0193328).
Regarding claim 11, Cha appears to be silent with regards to a decibel level.
Crapser (US 2008/0193328) teaches an air purifier that operates at less than 50 decibels, lying within the claimed range of 55 dBA. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that it operates at less than 50 dBA as taught by Crapser to arrive at the claimed invention. One would have been motivated to do so in order to have the device operate in an unobtrusive and relaxing way.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Applicant’s remarks on page 8 arguing Cha does not disclose a plurality of anodes are moot as the newly cited Lau remedies this alleged deficiency.
Applicant’s remarks on page 8-9 directed towards Cha arguing the reference does not sufficiently teach outputting air with a velocity and concentration of negative ions to create a barrier are further not persuasive as Cha specifically depicts and refers to the air outputted as an “air-barrier film”. Applicant fails to present persuasive evidence or arguments that distinguish the “barrier” recited in the claims and the air-barrier film disclosed by Cha.
Applicants remarks on page 9-10 directed towards Cha arguing the reference does not teach a sufficient concentration of negative ions to create a barrier or to meet the claimed limitation are further not persuasive. Claim 1 does not require a specific number of negative ions and so this argument is moot. Applicant’s remarks directed towards the ions produced by Cha being neutralized by metallic and conductive surfaces rendering them insignificant outside of the device are not persuasive as that is mere speculation and no evidence is provided to support those allegations. There are not even references to metallic materials made in Cha. The electrodes 54 and 56 from which ions are created are located at the outlet of the device so there are no surfaces for the ions to be neutralized by, as speculated by Applicant. Secondly, the newly cited Lau remedies any alleged deficiencies of Cha in regards to the production of negative ions and their concentration.
Applicants remarks on pages 11-12 directed towards Carr arguing the reference does not teach a timer for operating the system for a set amount of time is not persuasive as Carr specifically teaches a timer used to operate the system only at specific times and thus necessarily for some specific time (Paragraph [0043]). Applicant’s remarks directed towards Carr using a different principle of operation and teaching away from Cha are not persuasive as they both create air barriers for the purpose of disinfection, however this argument is moot as Carr is not relied upon for modifying the released substance from Cha anyway. There is no language in the rejection requiring a substitution of the plasma generating component of Carr. The remaining dependent claims remain rejected similarly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There are approximately 2.7 x 1019 molecules in a cm3 of air. 0.02 molecules per million of those is a negative ion per Cha. That is approximately 540,000,000,000 ions per cm3, because 2.7 x 1019 total molecules x            
                
                    
                        
                            
                                0.02
                            
                            
                                i
                                o
                                n
                                s
                            
                        
                    
                    
                        
                            
                                1,000,00
                            
                            
                                t
                                o
                                t
                                a
                                l
                                 
                                m
                                o
                                l
                                e
                                c
                                u
                                l
                                e
                                s
                            
                        
                    
                
            
         is 540,000,000,000 ions